DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent 11,392,381 hereinafter ‘381.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1-24 of instant Application, respectively contain elements of claims 1-24 of the ‘381 as follows:  

Claims
Instant
Claims
‘381
1, 9, 17
processor
decode circuitry
single instruction
first field 
specify a source matrix
second field
specify a destination matrix
opcode
indicate … a store of:

a first element through
a fourth element from
a first column of
the source matrix
respectively into 
a first element through
a fourth element in
a first row of
the destination matrix

a first element through
a fourth element from
a second column of
the source matrix
respectively into 
a fifth element through
a eight element in
the first row of
the destination matrix

a fifth element through
a eight element from
the first column of
the source matrix
respectively into
a first element through
a fourth element in
a second row of
the destination matrix

a fifth element through
a eight element from
the second column of
the source matrix
respectively into
a fifth element through
an eighth element in
the second row of
the destination matrix

the execution circuitry to
execute …
1, 9 , 17
processor
decode circuitry
single instruction
first field
specify a source matrix
second field
specify a destination matrix
opcode
indicate … a store of:

a first element and
a second* element
from a first column
of the source matrix
respectively into
a first element and
a second* element
a first row of
the destination matrix

a first element and
a second* element from
a second column of
the source matrix
respectively into
a third* element and
a fourth* element
the first row of
the destination matrix

a third* element and
a fourth element from
the first column of
the source matrix
respectively into
a first element and
a second* element in
a second row of
the destination matrix

a third* element and
a fourth* element from
the second column of
the source matrix
respectively into
a third* element and
a fourth element in
the second row of
the destination matrix

the execution circuitry to
execute …
2-8, 10-16,
18-24
“same”
2-8, 10-16,
18-24
“same”


Claims 1, 9, and 17 of ‘381 does not expressly disclose ‘a first element through fourth element’, “a fifth element through an eight element”.  However, ‘381 does discloses ‘a first element and a second element’ and “a third element and a fourth element’ which are equivalent to ‘a first element through a second element’ and ‘a third element through a fourth element’.  At the time of the invention it would have been obvious to a person of ordinary skill in the art to scale up the elements by multiplying them by two or more.  The suggestion/motivation for doing so would have been to handle bigger size matrix.

Allowable Subject Matter

Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under ODP set forth in this Office action; or would be allowable with proper Terminal Disclaimer.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183